Citation Nr: 1131038	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  08-33 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hearing loss, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for tinnitus, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for vertigo, claimed as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied entitlement to service connection for the claimed disabilities identified on the title page.

In March 2011 the Veteran testified before the undersigned Acting Veterans Law Judge by videoconference hearing from the RO.  A transcript of his testimony is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran testified in March 2011 that he had been granted disability benefits from the Social Security Administration (SSA) for heart condition and vertigo.  SSA records are not associated with the VA claims file.

Where there is actual notice to VA that the appellant is receiving disability benefits from the Social Security Administration (SSA), VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).

Since the Veteran's SSA records may be relevant to the claims on appeal, the AOJ should attempt to obtain those records before the appeal is adjudicated. 

Accordingly, the case is REMANDED to the RO or to the Appeals Management Center (AMC) for the following actions:

1.  The RO or the AMC should obtain a copy of the Veteran's SSA disability determination and the records upon which the determination was based.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

